915 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert H. COLEMAN, Plaintiff-Appellant,v.John R. BLOCK, in his official capacity as Secretary of theDepartment of Agriculture, Defendant-Appellee.
No. 88-2093.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 15, 1990.Decided Oct. 1, 1990.Rehearing Denied Oct. 29, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (CA-84-4323-B)
Albert H. Coleman, appellant pro se.
Michael Gregory Middleton, Billy S. Bradley, Office of the United States Attorney, Harry Beach Dougherty, Office of the General Counsel, United States Department of Agriculture, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Albert H. Coleman appeals from the district court's order entering judgment for the defendant on Coleman's claims of racial discrimination.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Coleman v. Block, CA-84-4323-B (D.Md. Mar. 22, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.